Citation Nr: 0410364	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  04-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to October 
1946.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in Fargo, 
North Dakota.  The M&ROC granted entitlement to service connection 
for tinnitus with the assignment of a 10 percent evaluation 
effective September 20, 2001.  

In April 2004 the Board granted the veteran's motion to advance 
his appeal on the Board's docket.


FINDING OF FACT

The 10 percent schedular evaluation for tinnitus is the maximum 
evaluation provided in the rating schedule for unilateral or 
bilateral tinnitus. 


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted as a matter of law.  38 U.S.C.A. §§ 
1155, 5107, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.87, Diagnostic Code 6260 (2002) and as amended at 68 
Fed. Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 C.F.R. 
§§ 4.2, 4.41, the regulations do not give past medical reports 
precedence over current findings where such current findings are 
adequate and relevant to the rating issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 117 
(1999). 

In a claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support of 
the veteran's claim is to be considered.  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Tinnitus, recurrent 10 percent.  Note: A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  38 
C.F.R. § 4.87 (2003)

Tinnitus, recurrent 10 percent.  Note (1): A separate evaluation 
for tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes. 




Note (2): Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head. Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause that 
may or may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2002), as amended at 68 Fed. Reg. 25823, May 14, 
2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. § 4.87), as 
in effect prior to June 10, 1999, and as amended as of that date, 
authorized a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), among other things, redefined the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
104-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).  

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.103(a) (2003).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and other 
pending cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).   

VA has published implementing regulations now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The 
VCAA would be clearly applicable to this pending claim if the 
effective date of the new law were the sole consideration.  
However, though seemly ubiquitous in its application this case 
presents one of the judicially recognized exceptions.  

Here the extant law regarding compensation for tinnitus controls 
the appellant's situation and no amount of assistance or 
additional notice from VA will change the outcome.  See generally, 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that statutory 
interpretation questions not affected by enactment of VCAA).  See 
also Kane v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

More recently, in VAOPGCPREC 2-04, the VA General Counsel 
concluded that under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each ear 
for bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current Diagnostic 
Code (DC) 6260 and by the previous versions of DC 6260 as 
interpreted by a precedent opinion of the General Counsel that is 
binding on all Department officials and employees.

Turning to the merits of the claim, this matter turns on the 
application of law, as the facts are not in dispute.  Basically, 
the initial 10 percent evaluation resulted from the M&ROC rating 
decision in January 2002 and it represents the initial rating from 
the grant of service connection.  The M&ROC received the initial 
claim for tinnitus in September 2001 and determined that date was 
the effective date for service connection and compensation.  The 
VA examiner in late 2001 noted the veteran complained of bilateral 
tinnitus.  The rating he currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus and the 
statement of the case explained, in essence, that the grant of 
service connection and the 10 percent evaluation recognized a 
bilateral disorder.

The argument for a higher rating as reflected in representative's 
presentations is grounded generally in the holding in Wanner v. 
Principi, 17 Vet. App. 4 (2003) and its interpretation of the 
regulations, specifically section 4.25(b) and the applicable 
diagnostic code in the rating schedule.  The Board will rely on 
the reasoning the VA General Counsel provided in the precedent 
decision, VAOPGCPREC 2-03 as it disposes of the claim grounded on 
an increased schedular evaluation and responds adequately to the 
various legal arguments made on appeal.  

Therein the VA General Counsel explained that neither the prior 
nor the amended regulation contained any language suggesting that 
a separate tinnitus rating could be awarded for each ear, nor does 
any other rating schedule provision in effect prior to or after 
1999 suggest that such separate ratings may be awarded.  For 
example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has long 
provided that, for purposes of rating cerebral arteriosclerosis, 
"[p]urely subjective complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . will be rated 10 percent 
and no more under diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a rating factor 
which may give rise to a maximum 10% disability rating without 
regard to whether the condition is unilateral or bilateral in 
nature.  

The opinion found that the final amended rule published in May 
2003 pointed out that the intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere in the 
head.  As was stated in the notice of proposed rulemaking, the 
amendment involved no substantive change and was consistent with 
current practice.  Thus, the amendment restated in more explicit 
terms the rule reflected in prior VA regulations that only a 
single 10% rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the head.  

The VA General Counsel explained that the 1999 amendment did not 
reflect any change in view as to the nature of tinnitus itself.  
Thus, the most recent amendment DC 6260 in 2003 definitively 
stating that only a single 10% disability rating is authorized for 
tinnitus merely restates the law as it existed both prior to and 
after the 1999 amendment.  
Accordingly, the rule that only a single 10% disability rating is 
authorized for tinnitus regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head is for 
application in cases arising both before and after the 1999 
amendment.  

Thus there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on behalf 
of the appellant, the Board is bound by the precedent opinion of 
the VA General Counsel that addresses the matter at hand.  38 
U.S.C.A. § 7104(c).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or testimony 
of record and to identify all potential theories of entitlement to 
a benefit under the law or regulations.  Here the RO has provided 
the regulation but has not discussed its application to the 
veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where circumstances 
are presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation but no argument has been 
directed to an extraschedular evaluation.  Nor do his statements 
on appeal, as well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the basic 
underlying claim for increased initial compensation benefits for 
tinnitus.  Indeed, the argument has been directed solely to the 
interpretation of the schedular criteria.   Thus, the Board finds 
that it is not material to the determination in this case.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action on this question.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



